Plaintiff in error, D.A. Collier, was informed against for the murder of C.H. McFerron, and upon his trial was found guilty of murder and his punishment fixed at imprisonment for life at hard labor.
From the judgment of conviction, an appeal has been duly prosecuted to this court.
The errors assigned are based upon exceptions taken to the rulings of the court upon evidence offered and rejected, and upon instructions given to the jury as to the law of the case, all of which, after verdict, were set out as grounds of a motion for new trial.
Unlike as is usual in such cases, there is not much conflict of testimony. The evidence is undisputed that the *Page 150 
defendant entered the drug store where the deceased was employed as a pharmacist, and without warning shot and killed him.
When the homicide is admitted, justification in self-defense, or excusable by reason of insanity, are almost invariably relied upon as defenses. Both of these defenses, as we gather from the briefs, were interposed in this case. The instructions of the court submitted the issue of murder and of manslaughter in the first degree and fully covered the law of self-defense and the defense of insanity. After a careful consideration of the whole case, we do not think the evidence required instructions upon the law of self-defense, and with greater reason we think that there is not even a pretense of insanity legitimately raised by the facts in evidence. On the contrary, they clearly negative such defense.
It is evident, if the defendant's mind was affected, it was the result of his voluntary intoxication.
The principle is everywhere recognized that voluntary intoxication is no justification or excuse for crime, and is no excuse for homicide, though carried to the extent of producing incapacity to control the mind and will.
Our Penal Code provides:
"No act committed by a person while in a state of voluntary intoxication shall be deemed less criminal by reason of his having been in such condition." Section 2095, Rev. Laws 1910.
Under our Penal Code (first subdivision, section 2313, Rev. Laws 1910), "homicide is murder * * * when per petrated without authority of law and with a premeditated *Page 151 
design to effect the death of the person killed, or of any other human being," and evidence of intoxication is admissible, not because per se it either excuses or mitigates the crime, but because, in connection with other facts, an absence of malice or premeditation may appear, and intoxication is to be considered by the jury in a prosecution for murder in which the premeditated design to effect death is essential with reference to its effect upon the ability of the defendant at the time to form and entertain such a design.
In Cheadle v. State, 11 Okla. Cr. 566, 149 P. 919, L.R.A. 1915E, 1031, it is said:
"Alcoholic insanity, or mental incapacity produced by voluntary intoxication, existing only temporarily at the time of the commission of the homicide, is no excuse or defense in a prosecution therefor. Drunkenness is one thing, and the disease of the mind to which drunkenness leads is a different thing. Temporary insanity, occasioned immediately by drunkenness, does not destroy responsibility for crime where the defendant, when sane and responsible, voluntarily makes himself drunk. To constitute insanity, caused by intoxication, a defense to an indictment or information for murder, it must be insanity caused by chronic alcoholism, and not a mere temporary mental condition. The distinction between a fit of drunken frenzy or madness, commonly called `delirium tremens,' and temporary delusional insanity, a disease caused by excessive and long-continued indulgence in alcoholic liquors, technically called `deliriumtremens,' or `mania a potu,' is well defined by the authorities and text-writers. See State v. Kidwell, 62 W. Va. 466, 13 L.R.A. (N.S.) 1024, 59 S.E. 494; Wharton  S. Med. Jur. § 940."
In Miller v. State, 9 Okla. Cr. 55, 130 P. 813, it is said:
"At most, a state of intoxication rendering the defendant incapable of forming a criminal intent would only reduce murder to manslaughter." *Page 152 
Where intoxication is resorted to for the purpose of blunting moral responsibility, it only increases the culpability of the defendant, and a state of intoxication which will reduce the degree of homicide from murder to manslaughter in the first degree must be of such character and extent as to render the defendant incapable of entertaining or forming a design to effect death, and the question is for the jury to determine. A person who commits a homicide while so intoxicated as to be incapable of forming a premeditated design to kill, if he formed no purpose to commit the crime prior to the time he became so intoxicated, is not guilty of murder, but is guilty of manslaughter in the first degree. In this case, upon this issue, the jury under proper instructions found against the defendant, and as we think properly so. The undisputed evidence is that the deceased, in answer to the defendant's question about an hour before the killing, stated that he was unarmed, and that he did not have a gun in the store; that after this the defendant announced that he was going to kill McFerron, "that he had done what he intended to do when he came there," that his pistol was a good one, had it 16 years, and it had never snapped, then went home and told his wife he had killed McFerron. It is true that the defendant testified that he purchased alcohol from the deceased on the day of the homicide; however, in this testimony he is uncorroborated. Upon the whole case we think the evidence is so conclusive as to the guilt of the defendant that nothing can be said in his defense.
There can be no doubt that this crime is murder. The jury had the right to decree his death, but chose the more merciful punishment. *Page 153 
Finding no material error, the judgment of the district of Pontotoc county is affirmed.
ARMSTRONG and MATSON, JJ., concur.